IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               September 24, 2013 Session

    KERMIT L. MOORE, JR., ET AL. v. STATE OF TENNESSEE, ET AL.

            Direct Appeal from the Chancery Court for Davidson County
                     No. 12402III    Ellen H. Lyle, Chancellor


               No. M2013-00811-COA-R3-CV - Filed January 10, 2014


Plaintiffs, eight Shelby County registered voters, filed an action for declaratory judgment
challenging the constitutionality of the 2012 Senate Reapportionment Act on the ground that
it divides more counties than necessary in contravention of Article II, Section 6, of the
Tennessee Constitution. The trial court denied Plaintiffs’ motion for summary judgment and
subsequently granted the Defendants’ motions to dismiss. The facts are not disputed and we
hold that, as a matter of law, the Act is not unconstitutional. We affirm judgment in favor
of Defendants.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

D AVID R. F ARMER, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and H OLLY M. K IRBY, J., joined.

Robert D. Tuke, Paul W. Ambrosius, Nashville, Tennessee, Van D. Turner, Jr., Memphis,
Tennessee, and Anita S. Earls and Allison J. Riggs, Durham, North Carolina, for the
appellants, Kermit L. Moore, Jr., Vanecia Kimbrew, Felecia D. Boyd, Regenna Williams,
Roshun Austin, L. Lasimba M. Gray, Jr., and G. A. Hardaway, Sr.

Robert E. Cooper, Jr., Attorney General and Reporter, William E. Young, Solicitor General
and Janet M. Kleinfelter, Deputy Attorney General, for the appellees, State of Tennessee, Bill
Haslam, Tre Hargett and Mark Goins, in their official capacities.

John L. Ryder, Memphis, Tennessee, for the appellee, Tennessee Senate Republican Caucus.
                                               OPINION

        This appeal arises from an action challenging the constitutionality of the Senate
Reapportionment Act of 2012,1 which reapportioned the Tennessee State Senate (“the
Senate”) following the 2010 federal census as required by Article II, section 4, of the
Tennessee Constitution. Plaintiffs, eight Shelby County registered voters, contend the
Reapportionment Act violates Article II, section 6, of the Tennessee Constitution because it
splits eight counties.2 Plaintiffs appeal the trial court’s judgment granting Defendants’
motions to dismiss following denial of Plaintiffs’ motion for summary judgment on the
grounds that the trial court erred in its assignment of the burden of proof in the matter and
erred by determining that the reapportionment act was not unconstitutional where it achieved
a variance of 9.17% from the ideal population of 192,306 per district but split eight counties.
For the reasons discussed below, we affirm judgment in favor of Defendants/Appellees.

                                 Background and Procedural History

       Following the 2000 decennial census, the General Assembly adopted a Senate
reapportionment plan that split seven counties and had an overall range deviation of 9.53%
from the then ideal district population of 172,403. The results of the census held in 2010
demonstrated that, as a result of population changes, the Senate districts ranged from 32.4%
over the ideal to 24.02% under the ideal, resulting in an overall deviation of 56.42%. The
Senate accordingly appointed a redistricting committee and, on September 13, 2011,
Lieutenant Governor Ronald Ramsey (“Lt. Gov. Ramsey”) issued a notice to Senate members
inviting participation in the redistricting process. In his notice, Lt. Gov. Ramsey notified
members that proposed plans must be submitted no later than November 1, 2011. Senate Bill
1514 (“SB 1514”) was the only plan introduced by the November 2011 deadline. On January
13, 2012, Senator Jim Kyle (“Senator Kyle”) offered alternate plans known as Amendment
5 and Amendment 6. Amendment 6 achieved an overall deviation of 0% but split 24

       1
           Ch. 514, Public Acts of 2012.
       2
           Article II, Section 6 provides:

       The number of Senators shall be apportioned by the General Assembly among the several
       counties or districts substantially according to population, and shall not exceed one-third the
       number of Representatives. Counties having two or more Senators shall be divided into
       separate districts. In a district composed of two or more counties, each county shall adjoin
       at least one other county of such district; and no county shall be divided in forming such a
       district.




                                                    -2-
counties. Amendment 5 split five counties and had an overall deviation of 10.05%.

       The General Assembly adopted the plan proposed by SB 1514 (hereinafter “the Act”
or the “redistricting plan”), which became effective February 9, 2012, and is codified at
Tennessee Code Annotated § 3-1-102 (2013 Supp.) The redistricting plan has a deviation
range of approximately 4.42% (8,506 persons) over and approximately -4.74 (9,124 persons)
under the ideal district population of 192,306, and results in an overall deviation of 9.17%,
or 17,630 persons. It also splits eight counties: Bradley, Hamilton, Carter, Davidson,
Rutherford, Knox, Sevier, and Shelby. Additionally, the number of Senate districts in Shelby
County was reduced from six to five. Current Senate District (“SD”) 32 includes part of
Shelby County and Tipton County. We take judicial notice that SD 32 formerly included part
of Shelby County, Dyer County and Lauderdale County. Tenn. Code Ann. § 3-1-102 (2003).
We also note that SD 28, which formerly was composed of part of Shelby County, is now
composed of Giles County, Lawrence County, Lewis County, Maury County, Perry County
and Wayne County. Tenn. Code Ann. § 3-1-102 (2013 Supp.) Dyer County and Lauderdale
County are now included in SD 27, which also includes Crockett County, Lake County, and
Madison County. Id.

        In March 2012, Kermit L. Moore, Jr., Vanecia Kimbrew, Felecia D. Boyd, Regenna
Williams, Roshun Austin, L. LaSimba M. Gray, Jr., and G.A. Hardaway, Sr. (Mr. Hardaway;
(collectively, “Plaintiffs”) all Shelby County registered voters, filed a declaratory judgment
action in the Chancery Court for Davidson County, naming as Defendants the State of
Tennessee, Governor Bill Haslam in his official capacity, Acting Secretary of State Tre
Hargett in his official capacity, and Acting Coordinator of Elections Mark Goins in his
official capacity (collectively, “Defendants”). In their complaint, as amended March 19,
2012, Plaintiffs asserted that they were African-American residents of Shelby County and
registered voters engaged in local civic organizations. They asserted that the House Ad Hoc
Committee on Redistricting did not hold public hearings following the public release of SB
1514; that the Tennessee Black Caucus of State Legislators (“TBCSL”) introduced an
alternate plan, Amendment 5, which would split only five counties with a total population
variance of 10.05%; and that Amendment 5 was rejected although it was “more compliant
with the state constitutional requirement of minimizing split counties, and also compliant
with the one-person, one vote requirement of the 14th Amendment [to the United States
Constitution].” Plaintiffs asserted the plan offered by the TBCSL was more compliant with
the Tennessee Constitution’s prohibition against splitting counties, and that, under State ex
rel Lockert v. Crowell, 656 S.W.2d 836 (Tenn. 1983), the 10.05% deviation in the TBCSL
plan was constitutionally permissible. They prayed for a declaration that the Act was facially
unconstitutional pursuant to Article II, Section 6, of the Tennessee Constitution, and for
preliminary and permanent injunctive relief.



                                             -3-
       Defendants answered in April 2012. In their answer, Defendants denied that Plaintiffs
were entitled to relief and prayed the court to dismiss the complaint for failure to state a
claim.

        In June 2012, Plaintiffs filed a motion for summary judgment to which they attached
an affidavit of Plaintiff G.A. Hardaway, Sr. (Mr. Hardaway), a member of the Tennessee
House of Representatives and vice chair of the TBCSL; an affidavit of Anthony Fairfax (Mr.
Fairfax), a demographic and mapping consultant and president of CensusChannel LLC; and
a document entitled “The ‘Regional Integrity Plan’ - The Tennessee Senate for a new
decade.” The matter was set to be heard on July 27; on July 23 Defendants moved to
continue the matter. Plaintiffs filed their statement of undisputed facts on September 21. In
their statement, Plaintiffs reiterated only that the redistricting plan adopted by the General
Assembly split eight counties and achieved a variance of 9.17% in contrast to Amendment
5, which split only five counties and resulted in a variance of 10.05%. On September 27, the
Republican Caucus of the Tennessee State Senate (“the Republican Caucus”) filed a motion
to intervene as a Defendant in the matter, which was granted by consent order entered the
same day.

        The Republican Caucus answered and on November 7 the Republican Caucus and
Defendants filed memorandums in opposition to Plaintiffs’ motion for summary judgment.
In their memorandum, Defendants asserted, in part, that under Gaffney v. Cummings, 412
U.S. 735 (1973), a redistricting plan with a population variance over 10% creates a prima
facie case of discrimination. Defendants further asserted that compliance with the “ten
percent rule” does not shield a state from a successful challenge, but that the best redistricting
plan must achieve as nearly equal population as practicable. Defendants submitted that the
Tennessee Supreme Court’s statement in State ex rel. Lockert v. Crowell (Lockert II), 656
S.W.2d 836 (Tenn. 1983), that a good faith plan resulting in a deviation of up to 14% might
be “safe from attack” notwithstanding that a deviation of less than 10% is presumed “de
minimis” was later negated by Rural West Tennessee African-American Affairs Council, 836
F. Supp 447 (W.D. Tenn. 1993). Defendants asserted that the redistricting plan adopted by
the General Assembly was prima facie constitutional under the Equal Protection Clause, and
that Amendment 5 was presumptively unconstitutional. They further asserted that Plaintiffs
had failed to carry their burden of proof to demonstrate that the “trade-offs” made by the
General Assembly in balancing population equality, minority vote dilution considerations,
integrity of political subdivisions and territorial cohesion were unreasonable or irrational.

       In its memorandum in opposition to summary judgment, the Republican Caucus
examined the history of redistricting case law and asserted that the “10% rule” had been
rejected by the Court in Larios v. Cox, 300 F. Supp. 1320 (N.D. GA 2004), summarily aff’d,
Cox v. Larios, 542 U.S. 947 (2004). The Republican Caucus asserted that Larios reiterated

                                               -4-
the Supreme Court’s earlier holding in Reynolds v. Sims, 377 U.S. 533, 579 (1964) that “the
overriding objective must be substantial equality of population among the various districts.”
The Republican Caucus also relied on Rural West Tennessee African-American Affairs
Council for the proposition that Tennessee case law does not support Plaintiffs’ assertion that
equality of population considerations demanded by the Equal Protection Clause are not of
paramount consideration when balancing the state and federal Constitutions. It also asserted
that Amendment 5 proposed a variance of -3.52% percent for each of the five districts wholly
contained by Shelby County, but created a variance of up to 4.87% for other districts within
Western Tennessee. The Republican Caucus asserted that this “systemic regional deviation”
was specifically disallowed by Larios.

       Plaintiffs filed their reply in support of summary judgment on November 14, asserting
that Tennessee law required the General Assembly to design state electoral districts that split
as few counties as possible while not violating federal law. They asserted that the Tennessee
Supreme Court “had given its stamp of approval to plans with a significantly higher deviation
that were better compliant [with] state policies of preserving county lines.” Plaintiffs
asserted they had carried their burden to demonstrate that the redistricting plan violates
Article II, Section 6, by dividing more counties than necessary, and that the burden
accordingly shifted to Defendants to demonstrate that “the Legislature was justified in
passing a reapportionment act which crossed county lines more than necessary.” They
asserted that Defendants could not demonstrate this under the Tennessee Supreme Court’s
holding in Lockert. They also asserted that Defendants had misrepresented Rural West
Tennessee African-American Affairs Council. Plaintiffs contended that the court in that case
rejected a 14% variance because the plaintiffs had demonstrated that it was possible to split
fewer counties and achieve a lower overall deviation, not because a deviation of more than
10% could not be tolerated. Plaintiffs argued that a deviation of 10.05% is Constitutionally
acceptable where the plan achieves the legitimate state objective of splitting as few counties
as possible.

        Following a hearing on December 14, the trial court denied Plaintiffs’ motion for
summary judgment by order entered December 20, 2012. In its order, the trial court
acknowledged that all of the facts recited in Plaintiffs’ statement of undisputed facts were,
in fact, not disputed. The trial court additionally noted that it also was undisputed that no
plans other than SB 1514 were submitted to the General Assembly by the November 1, 2011,
deadline; that on January 10, 2012, the Senate Judiciary Committee recommended SB 1514;
and that SB 1514 was presented for final consideration by the full Senate on January 13,
2012. The trial court additionally noted the undisputed fact that Senator Kyle introduced
Amendment 5 and Amendment 6 to SB 1514 on January 13, 2012; that the Senate voted to
adopt the original version of SB 1514 on the same day; that the redistricted plan ultimately
was adopted by the House and signed into law by the Governor Haslam; and that Article II,

                                              -5-
Section 6, of the Tennessee Constitution prohibits dividing counties when forming senate
districts. In its discussion and analysis of the burden of proof, the standard of review, the
requirements of the Equal Protection Clause, and Tennessee redistricting law, the trial court
adopted the memorandums of Defendants and the Republican Caucus, quoting them
extensively. The trial court similarly adopted the reasoning and analysis of the Republican
Caucus and, quoting from its memorandum in opposition to summary judgement, determined
that because the only plan presented to the General Assembly with an overall deviation of
less than 10% was SB 1514, the General Assembly did not act without a rational basis in
adopting it. The trial court concluded, “Plaintiffs have failed to meet their burden of proof
demonstrating that the trade-offs made by the General Assembly in adopting Senate Bill 1514
(Public Chapter 514) were unreasonable or irrational . . .”

       In January 2013, Defendants filed a motion to dismiss for failure to state a claim,
asserting that it was entitled to a judgment as a matter of law where the trial court had
determined that the redistricting plan was constitutional. The Republican Caucus joined the
motion on February 7. In their response in opposition, Plaintiffs asserted that Defendants had
not filed a cross-motion for summary judgment and that dismissal was not appropriate
notwithstanding the denial of their motion for summary judgment. Relying on their
previously filed memorandum in support of summary judgment and the standard applicable
to a 12.02 motion to dismiss, Plaintiffs asserted dismissal was not appropriate under the
Lockert cases.

       By final order entered February 19, 2013, the trial court determined that its order
denying Plaintiffs’ motion for summary judgment disposed of all issues in the matter, and
that no claims remained pending. It accordingly dismissed the matter with prejudice.
Plaintiffs filed a timely notice of appeal to this Court, and oral argument was heard by the
Western Section sitting in Nashville in September 2013.

                                      Issues Presented

      Plaintiffs (hereinafter “Appellants”) present the following issue for our review, as
worded by them:

       Whether the Chancery Court erred in granting Defendants’ Motion to Dismiss for
       failure to state a claim upon which relief could be granted, after it had concluded that
       its denial of Plaintiff’s Motion for Summary Judgment resolved all legal issues in this
       case. The issue in this case is whether Plaintiffs-Appellants satisfied their burden
       under State ex rel. Lockert v. Crowell, 631 S.W.2d 702 (Tenn. 1982) (Lockert I) - that
       is, whether they demonstrated that it was possible to split fewer counties in the State
       Senate redistricting plan. If so, the burden then rightfully should have shifted to

                                             -6-
       Defendants-Appellees to demonstrate that each of the additional splits enacted in the
       plan were necessary under federal law and, in essence, to prove that the 10.05% total
       variance in Plaintiffs-Appellants demonstrative plan would have been
       unconstitutional.

                                      Standard of Review

       It is well-settled that “[a] motion to dismiss for failure to state a claim for relief
challenges only the legal sufficiency of the complaint, not the strength of the plaintiff's proof
or evidence.” Stewart v. Schofield, 368 S.W.3d 457, 462 (Tenn. 2012) (citation omitted). A
motion to dismiss for failure to state a claim “admits the truth of the factual allegations in the
complaint but asserts that the alleged facts fail to establish a basis for relief.” Id. When
considering a motion to dismiss, the “courts must construe the complaint liberally, presuming
all factual allegations to be true and giving the plaintiff the benefit of all reasonable
inferences. Additionally, courts must give effect to the substance, rather than the form or
terminology of a pleading.” Id. (citations and internal quotations omitted). We review a trial
court’s adjudication of a motion to dismiss for failure to state a claim de novo without a
presumption of correctness. Id. at 463.

        When a trial court considers matters outside of the pleadings, however, as the trial
court did in this case, a motion to dismiss is converted to a motion for summary judgment.
E.g., Adams TV of Memphis v. Com Corp of Tenn., 969 S.W.2d 917, 920 (Tenn. Ct.
App.1997). We review a trial court’s award of summary judgment de novo with no
presumption of correctness, reviewing the evidence in the light most favorable to the
nonmoving party and drawing all reasonable inferences in that party’s favor. Martin v.
Norfolk S. Ry. Co., 271 S.W.3d 76, 84 (Tenn. 2008) (citations omitted). Summary judgment
is appropriate only where the “pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits . . . show that there is no genuine issue as to
any material fact and that the moving party is entitled to judgment as a matter of law.” Id.
at 83 (quoting Tenn. R. Civ. P. 56.04; accord Penley v. Honda Motor Co., 31 S.W.3d 181,
183 (Tenn. 2000)). The burden of persuasion is on the moving party to demonstrate, by a
properly supported motion, that there are no genuine issues of material fact and that it is
entitled to judgment as a matter of law. Id. (citing see Staples v. CBL & Assocs., Inc., 15
S.W.3d 83, 88 (Tenn. 2000); McCarley v. W. Quality Food Serv., 960 S.W.2d 585, 588
(Tenn. 1998); Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993)).

                                          Discussion

      Neither a transcript nor statement of the evidence have been transmitted to this Court
on appeal, and the parties agree that the material facts of this matter are not disputed. The

                                               -7-
issues presented by Appellants, as we perceive them, are 1) whether the trial court erred in
determining that the redistricting plan was presumptively constitutional and by failing to shift
the burden of proof to Defendants and the Republican Caucus (hereinafter, collectively,
“Appellees”) to demonstrate that equal protection considerations justified dividing eight
counties; 2) whether the trial court erred by determining that, as a matter of law, an overall
variance of less than 10% is presumptively constitutional and a variance greater than 10%
is prima facie unconstitutional; 3) whether the trial court erred by determining that its order
denying Appellants’ motion for summary judgment resolved all issues in the matter where
Appellants did not demonstrate that the Act lacked a rational basis. Appellants urge us to
reverse dismissal and remand for further proceedings. Appellees urge us to affirm dismissal
on the basis that, as a matter of law, a redistricting plan resulting in a population variance in
excess of 10% is prima facie unconstitutional.

        We additionally note that all parties rely on the trilogy of Lockert ex rel. Crowell, 631
S.W.2d 702 (Tenn. 1982) (Lockert I); 656 S.W.2d 836 (Lockert II); and 729 S.W.2d 88
(Tenn. 1987) (Lockert III) in support of their arguments. The parties also rely on numerous
Supreme Court and federal appellate and district court cases in support of their arguments.
We observe that, subsequent to the Lockert trilogy, the courts have addressed the balance of
equal protection concerns against other legitimate state interests, including state
constitutional prohibitions against dividing counties, with varying outcomes. It is clear,
however, that equal protection concerns remain paramount in any redistricting plan. E.g.,
Larios v. Cox, 300 F. Supp. 2d 1320, 1337 (N.D. GA 2004) (aff’d Cox v. Larios, 542 U.S.
947, 124 S. Ct. 2806 (2004)). It also is clear that, although equal protection concerns are
paramount in all redistricting plans, some flexibility is permitted, particularly in state
legislative redistricting plans. Id. The courts have long held that population deviations are
permissible “to further legitimate state interests such as making districts compact and
contiguous, respecting political subdivisions, maintaining cores of prior districts, and
avoiding incumbent pairings.” Id.          However, the state must demonstrate that “‘the
population deviations in its plan were necessary to achieve some legitimate state objective.’”
Tennant v. Jefferson County Commission, 133 S. Ct. 3, 7 (Sept. 25, 2012) (quoting Karcher
v. Daggett, 462 U.S. 725, 740 (1983). In addition to balancing legitimate state interests
against securing minimal population variances, redistricting plans may not violate the
provisions of the Voting Rights Act, 42 U.S.C. § 1973. E.g., Perry v. Perez, 132 S. Ct. 934
(Jan. 20, 2012).

                                       Burden of Proof

         The Tennessee Supreme Court has emphasized that the courts must exercise
“extraordinary caution” when deciding whether to declare a statute facially unconstitutional
so as “to avoid short-circuiting the democratic process by preventing laws embodying the

                                               -8-
will of the people, as expressed through their elected representatives, from being
implemented in a manner consistent with the federal and state constitutions.” Waters v. Farr,
291 S.W.3d 873, 916 (Tenn. 2009) (citing see Wash. State Grange v. Wash. State Repub.
Party, 552 U.S. 442, ––––, 128 S. Ct. 1184, 1191, 170 L. Ed. 2d 151 (2008)). Thus, “‘[a]
facial challenge to a legislative Act is . . . the most difficult challenge to mount successfully
since the challenger must establish that no set of circumstances exist under which the Act
would be valid.’” Davis-Kidd Booksellers, Inc. V. McWherter, 866 S.W.2d 520, 525 (Tenn.
1993) (quoting United States v. Salerno, 481 U.S. 739, 745, 107 S. Ct. 2095, 2100, 95
L. Ed. 2d 697 (1987)). Consistent with this standard, the Lockert court observed, “‘[t]he
burden is on one attacking an act to establish its invalidity.’” Lockert I, 631 S.W.2d at 710
(quoting, Smith v. Craddick, 471 S.W.2d 375, 378 (Tex. 1971)). The Lockert court held that
after the plaintiffs in that case had demonstrated that the redistricting act violated the state
constitutional prohibition against crossing county lines, “[t]he burden . . . shifted to the
defendants to show that the Legislature was justified in passing a reapportionment act which
crossed county lines.” Id. at 714. The Lockert court emphasized, however, “[t]he variance
should be as low as possible, because equality of population is still the principal
consideration.” Id. at 714.

        Appellees’ argument here, as we understand it, is that Appellees carried their burden
to justify crossing county lines where a population variance greater than 10% has been
determined to be prima facie unconstitutional under the Equal Protection Clause, where the
Act results in a variance of less than 10%, and where the redistricting plan proposed by
Appellants results in a variance of greater than 10%. Appellees assert that, because they
demonstrated that the Act was not prima facie unconstitutional for the purposes of federal
equal protection principles, the burden shifted back to Appellants to demonstrate that it was
possible to split fewer county lines and achieve a deviation of less than 10%.

        Consistent with Lockert, after Appellants demonstrated that the Act violated the
Tennessee Constitution by crossing county lines, the burden shifted to Appellees to
demonstrate that the divisions “‘were excused by the requirements of equal representation.””
Id. at 710 (quoting Smith v. Craddick, 471 S.W.2d 375, 378 (Tex. 1971)). Additionally,
although the Lockert court noted that no prima facie showing of unconstitutionality existed
when a plan achieves a variance of less than 10%, it also noted that “‘[w]hat is marginally
permissible in one State may be unsatisfactory in another, depending on the particular
circumstances of the case.’” Lockert I at 707 (quoting Reynolds v. Sims, 377 U.S. 533, 578,
84 S. Ct. 1362,1930 (1963)). Additionally, the Lockert court contrasted the “rule of thumb”
that variances of less than 10% “need not be justified absent a showing of invidious
discrimination” against the court’s observation that greater variances may be considered
constitutional if justified by the state. Id. Since Lockert was decided, however, the Supreme
Court has rejected the concept of a safe harbor for deviations less than 10%. Cox v. Larios,

                                               -9-
542 U.S. 947, 949, 124 S. Ct. 2806, 2808 (2004)(Stevens, J., concurring). Population
deviations may be permitted only when “‘incident to the effectuation of a rational state
policy,’” but equal protection considerations are paramount. Id. (quoting Reynolds. 377 U.S.
at 579, 84 S. Ct. 1362).

        In the current case, it is undisputed that, in addition to Amendment 5, the General
Assembly also considered a plan that achieved a population deviation of 0% but crossed 24
county lines. This is not the plan that Appellants champion, although it splits fewer counties
than the “upper limit” of 30 envisioned by the court in Lockert II. See Lockert II, 656 S.W.2d
836, 844 (Tenn. 1983). Appellants did not challenge the Act on the basis that it violates
equal protection principles, but on the ground that it violates Tennessee Constitutional
prohibitions against splitting more counties than necessary. As Appellants assert, the Lockert
II court rejected the argument that the courts should “sanction a single county line violation
not shown to be necessary to avoid a breach of federal constitutional requirements.” Lockert
II, 656 S.W.2d at 839. Additionally, as further discussed below, a redistricting plan
achieving a variance of less than 10% is not per se constitutional. Rather, equal protection
considerations are primary and there is no “safe harbor” for plans achieving population
variances of less than 10%.

        After Appellants demonstrated that the Act violates Tennessee’s constitutional
prohibition against crossing county lines, the burden shifted to Appellees to demonstrate that
the Act fulfills the requirements of equal protection while fulfilling, insofar as possible, state
constitutional requirements. In its December 2012 order denying Appellants’ motion for
summary judgment, the trial court stated: “Plaintiffs have failed to meet their burden of proof
of demonstrating that the trade-offs made by the General Assembly in adopting Senate Bill
1514 (Public Chapter 514) were unreasonable or irrational . . . .” To the extent to which the
trial court held that the burden was not on Appellees to demonstrate that crossing county
lines was justified by equal protection considerations, we reverse. To the extent to which the
trial court held that Appellees carried their burden, we affirm.


                                Prima Facie Constitutionality

        We next turn to whether the trial court erred by determining that the Act is
constitutional on the sole basis that it achieved a population variance of less than 10%. As
Appellees assert, a total variance from the ideal district size exceeding 10% establishes a
prima facie case that the redistricting plan violates the Equal Protection Clause. Voinovich
v. Quilter, 507 U.S. 146, 161, 113 S. Ct. 1149, 1159 (Tenn. 1993). However, the establishment
of a prima facie case places the burden on the state to justify legitimate reasons for the
deviation. Id. It does not render the Act unconstitutional per se. The Supreme Court has

                                              -10-
indicated that slightly greater variances may be tolerated in state legislative districts than in
the context of Congressional districts. Karcher v. Daggett, 462 U.S. 725, 732-33, 103 S. Ct.
2653, 2659 (1983). On the other hand, in cases decided subsequent to Lockert, the Court has
rejected the argument that a deviation of less than 10% is di minimis. There is no safe
harbor. Cox v. Larios, 542 U.S. at 949 124 S.Ct. at 2808. It appears that a deviation greater
than 10% may be justified in some limited circumstances, while a deviation of less than 10%
may not be justified in others. In the context of actions challenging redistricting plans on the
basis of population variations, the Supreme Court has observed that, after the parties
challenging the plan demonstrate that population differences “could practicably be avoided,”
the burden shifts to the State to demonstrate that the differences “were necessary to achieve
some legitimate state objective.” Tennant v. Jefferson County Com’n, 133 S. Ct. 3, 5 (Sept.
25, 2012). In this case, of course, Appellants do not challenge the Act on the basis that it
results in too great a population variance, but on the grounds that it crosses more county lines
than necessary. As discussed above, Appellees carried the burden to demonstrate that
crossing county lines was necessary in consideration of equal protection requirements.

        We think the Tennant Court’s observation that the State carries a “flexible” burden
to demonstrate that it achieved the appropriate balance is applicable here. Because there is
no safe harbor with respect to population variances, and because Tennessee’s Constitution
prohibits crossing county lines, Appellees in this case were not entitled to a judgment as a
matter of law merely on the ground that the Act did not exceed an overall variance greater
than 10%. On the other hand, because variations in excess of 10% are prima facie evidence
that a redistricting act violates equal protection principles, had the General Assembly adopted
Amendment 5 it would have carried the burden to demonstrate that a deviation of more than
10% was not discriminatory. That the Act is not prima facie unconstitutional does not render
it constitutional per se, however. To the extent that the trial court held otherwise, we reverse.


                                 Constitutionality of the Act

        We turn finally to the whether the trial court erred by entering judgment in favor of
Appellees. As noted above, because the trial court clearly considered matters outside the
pleadings, Appellees’ motion to dismiss was converted to a motion for summary judgment.
Although Appellants urge us to remand this mater for further proceedings, the facts of this
matter are not in dispute, the record contains numerous affidavits, memorandums and
statistical materials offered by both parties in support of their respective positions, and we
see no purpose in remanding this matter where the question presented by this lawsuit is
whether the Act is unconstitutional, as a matter of law, in light of the undisputed facts. An
appellate court may affirm summary judgment on different grounds. White v. Empire Exp.,
Inc., 395 S.W.3d 696, 717 (Tenn. Ct. App. 2012)(citation omitted). We accordingly turn to

                                              -11-
whether, based on the undisputed facts, the Act is constitutional.

        We begin our discussion of this issue with several observations. First, we note that,
throughout the proceedings in the trial court, Appellants urged the trial court to declare the
redistricting plan unconstitutional on the basis that Amendment 5 offered a preferable plan
because it split three fewer counties notwithstanding an overall variance of 10.05%. The
basis of Appellants’ argument, as we understand it, is that Amendment 5 offered a plan that
would have been more consistent with Article II, Section 6, of the Tennessee Constitution.
Appellants did not contend that the Act adopted by the General Assembly violates equal
protection principles. On the contrary, it is not disputed that the Act achieves a variance that
is .88% less than the variance in the plan proposed by Appellants. Second, we note that the
exhibits and affidavits attached to the pleadings focused primarily on Shelby County, the
county in which all Appellants are registered voters. In their complaint, Appellants asserted
that three of the five state senate districts previously apportioned to Shelby County were
African-American majority, and it is undisputed that part of Shelby County was included in
a sixth district that also included Dyer County and Lauderdale County. Although Mr.
Hardaway stated in an affidavit attached to Appellant’s motion for summary judgment that
“the split in the current Senate plan . . . has had a detrimental effect on the voters in Shelby
County,” Appellants did not allege that the plan is racially discriminatory, and the undisputed
evidence in the record reflects that three of the districts wholly contained by Shelby County
are minority majority districts. Third, we note that Appellants asserted in their reply to
Appellees’ motion in opposition to summary judgment that the General Assembly did not
make a good faith effort to adopt a plan that crossed fewer county lines, but did not allege
any particular improper or “bad faith” motivation. Rather, their entire argument in this case
is that the Act is unconstitutional under Lockert because it splits more counties than
absolutely necessary, and that Amendment 5 proposed a superior redistricting plan. Fifth,
the General Assembly also was presented with Amendment 6, an alternate plan that achieved
a variance of 0% but split 24 counties. Sixth, we note that no plan has been advanced that
achieves a deviation of less than 9.17% and simultaneously splits fewer than 8 counties, and
no plan was offered that split no counties.

        We additionally note that, although Amendment 5 purports to split only five counties -
Carter, Davidson, Hamilton, Knox, Rutherford - it splits Carter County twice, thus resulting
in six crossed county lines. It is not disputed that the Act results in a deviation of 2.60% to
2.84% in the four districts containing only Shelby County, and a deviation of 3.20% in
District 32, which includes part of Shelby County and Tipton County; that Amendment 5
proposed an average deviation of -3.52% for five districts composed entirely of Shelby
County; or that the Act achieves a mean deviation of 2.52% while Amendment 5 proposes
a mean deviation of 3.04%. Appellants do not dispute that the Act results in a deviation of
-2.83% to .80% in the remaining West Tennessee districts, while Amendment 5 results in a

                                              -12-
variance of 1.85% to 4.87% in those districts. It also is undisputed that 31 of the 33 Senate
Districts are within 4% of the ideal population size in the redistricting plan adopted by the
General Assembly; that the deviation in the Act ranges from -4.74 to 4.42; and that the
deviation in Amendment 5 ranges from -5.18 to 4.87.

       The courts have consistently recognized that legislative reapportionment is primarily
a matter for legislative determination, and that judicial intervention is appropriate only when
the legislature fails to reapportion according to constitutional requisites. Voinovich v.
Quilter, 507 U.S. 146, 156-57, 113 S. Ct. 1149, 1156-57 (1993); Reynolds v. Sims, 377 U.S.
533, 586, 84 S. Ct. 1362, 1394 (1964); Lincoln County v. Crowell, 701 S.W.2d 602, 604
(Tenn. 1985). Although population deviations will be permitted when “necessary to achieve
some legitimate state objective,” Karcher, 462 U.S. at 740, 103 S. Ct. 2653, those objectives
must yield to equal population principles. Cox v. Larios, 542 U.S. at 949. The states are
required to “‘make an honest and good faith effort to construct districts . . . as nearly of equal
population as is practicable.’” Rural West Tennessee African-American Affairs Council v.
McWherter, 836 F. Supp. 447, 451 (W.D. Tenn 1993). “[T]he state constitutional
prohibitions against the division of counties in establishing legislative districts must yield to
federal constitutional requirements under the Equal Protection clause.” Lincoln County v.
Crowell, 701 S.W.2d 602, 603 (Tenn. 1985). Further, “the General Assembly has principal
responsibility and . . . primary authority” for legislative redistricting, and in the absences of
equal protection violations, bad faith or improper motives, the courts will not “set aside
individual district lines on the ground that they theoretically might have been drawn more
perfectly.” Id at 604. A redistricting plan will not be set aside on constitutional grounds
merely because a slightly “better” plan can be devised when the plan devised by the General
Assembly yields to equal protection principles and makes an honest effort to balance
legitimate state objectives against those principles. Rural West Tennessee, 836 F.Supp at
451. Additionally, as the Lockert III court noted, and as the evidence in this record
demonstrates, altering the redistricting plan is a complex process. See Lockert III, 729
S.W.2d 88, 90 (Tenn. 1987). Amendment 5 alters not only the configuration of Shelby
County, Sevier County and Bradley County, but alters many of the county groupings
contained in the senate districts established by the Act.

        In this case, the redistricting plan adopted by the General Assembly achieved
population equality superior to the plan urged by Appellants, did not divide any county more
than once, achieved greater regional population equality, and crossed eight county lines in
contrast to the six crossed lines advocated by Appellants. The Supreme Court opined in Cox
v. Larios: “the equal-population principle remains the only clear limitation on improper
districting practices, and we must be careful not to dilute its strength.” Cox v. Larios, 542
U.S. at 949-50, 124 S.Ct 2808 (Stevens, J. concurring). Appellants alleged no improper
motive or bad faith, other than contending that the General Assembly did not make a good

                                              -13-
faith effort to cross two fewer county lines than achieved by Amendment 5. The district
maps illustrating the composition of the 33 senate districts under the Act and under
Amendment 5 reflect the General Assembly’s stated intent to cross as few county lines as
possible while maintaining regional integrity and as low a population variance as possible
consistent with the Equal Protection Clause and the Tennessee Constitution. The facts are
not disputed, and Appellees have carried their burden to demonstrate that crossing county
lines was necessary to best achieve population equality while simultaneously crossing far
fewer county lines than the upper limit of 30 suggested by the Lockert court.

                                          Holding

        Defendants/Appellees carried their burden to demonstrate that they were entitled to
judgment as a matter of law in light of the undisputed facts. We accordingly affirm judgment
in favor of Defendants/Appellees. Costs of this appeal are taxed to the Appellants, Kermit
L. Moore, Jr., Vanecia Kimbrew, Felecia D. Boyd, Regenna Williams, Roshun Austin, L.
LaSimba M. Gray, Jr., and G.A. Hardaway, Sr., and their surety, for which execution may
issue if necessary. This matter is remanded to the trial court for enforcement of the judgment
and the collection of costs.


                                                    _________________________________
                                                    DAVID R. FARMER, JUDGE




                                             -14-